Canty, J.,
(dissenting.) I dissent. The majority of the court decide the case mainly on the authority of Adams v. Chicago, B. & N. R. Co., 39 Minn. 286, (39 N. W. 629,) and on the principle there laid down as follows: "The conclusions arrived at are that the owner of a lot abutting on the street has, independent of his fee in the street as appurtenant to his lot, an easement in the street in front of his lot to the full width of the street, for admission of light and air to his lot, which easement is subordinate only to the public right.”
The court added to this an easement for access, and this case was approved in the case of Lamm v. Chicago, St. P., M. & O. Ry. Co., 45 Minn. 71, (47 N. W. 455.) I am willing to go even further than the court did in those cases in sustaining the rights of the abutting owner to an easement in the whole width of the street, but still I think that those cases do not apply to or control this case.
The principle there laid down is mainly on the authority of the Elevated Railway Cases. Story v. New York Elevated, R. Co., 90 N. Y. 122, and Lahr v. Metropolitan E. R. Co., 104 N. Y. 268, (10 N. E. 528.) That principle was not there applied to an ordinary commercial railway at all, but to a mere street railway, which was not of itself an additional servitude on the street, but the permanent structures built to support it were. It was there conceded by the court that if it had been a surface road it would not be an additional servitude, though operated by steam. In the Story Case the road was to be constructed upon a series of columns set in the outer edge of the sidewalk, on each side, carrying great girders for the support of cross-ties for three sets of rails, fifteen feet above the street. The structure divided the street into a sort of basement, used by the general public and abutting owners, and a first floor, used exclusively by the railroad company. The court compared the structure to the illegal erection in the street of the house in the case in 6 Johns. Ch. 439, (Corning v. Lowerre,) and of the freight depot in 94 U. S. 324, (Barney v. Keokuk.) In the Lahr Case the elevated road was similar. It is not, in these cases, claimed that the generating of gas, steam, and smoke, and the distribution of cinders, dust, aiM ashes by a street railway is necessarily an additional servitude on the *341street, except as it is aggravated by the height from which it is thus distributed and thrown down upon the street. A street railway is not an additional servitude, though operated by steam, Newell v. Minue polis, L. & M. Ry. Co., 35 Minn. 112, (27 N. W. 839;) while an ordinary commercial railway is, though run by horse power, Carli v. Stillwater Street Ry. & T. Co., 28 Minn. 373, (10 N. W. 205.) Yet the former will deprive the abutting owner of much more light and air than the latter. It is lawful to move a house on the street, (Graves v. Shattuck, 35 N. H. 262,) though it deprives the owner of much more light and air than any railroad train. Unless prohibited by some statute or ordinance, it is held that it is not unlawful to run a traction steam engine on a public highway. Macomber v. Nichols, 34 Mich. 212. What is an additional servitude does not at all depend on the amount of space it necessarily occupies, or the amount of light and air it necessarily excludes, in passing along the street. The street belongs to the local public. In a city, that would include perhaps all the adjacent country tributary to the city by the ordinary highways, and, if the railroad is “in aid of the street,” does not destroy its ordinary and usual uses, and does not collect and converge on one street the traffic from any other or greater territory, it is not an additional servitude, no matter how much light and air it necessarily excludes by its moving appliances. If a railroad is not “in aid of the street,” or collects and converges on the street traffic from any greater territory, it is an additional servitude, no matter how little light and air it excludes. I think the abutting owner should have the same right to object to an additional servitude on the opposite side of the street as on his own side, without regard to any mere question of light, air, or access.
The old theory that the abutting owner could only object to such additional servitude when it encroached on his fee in the street was found to be too narrow, too easily evaded, and no protection to his real rights in the street. Neither do I think that the theory of an easement in the opposite half of the street for light, air, and access merely is a proper test of his rights.
When the abutting owner dedicates his own half of the street, it is in consideration that the owner opposite and the owners on each side of him will do likewise, and it should be held on broad principles that he'has, appurtenant to his premises, an easement in the street, *342not only to the whole width thereof, but also, at least, immediately on each side of his premises. ’When his land is taken for a street by condemnation proceedings, the same easement is created for him, and the benefit of it to him taken into consideration in assessing his damages. In my opinion, this easement exists not only for the purposes of light, air, and access, but also for all purposes that are beneficial to his premises, and not inconsistent with the rights of the public and the private rights of the other abutting owners in the street, and cannot be taken from or interfered with by any additional servitude in the street.
But the right of a railroad to cross the street is a very different question. No one has a right to draw a line on the face of the earth, and, as if it were a Chinese wall, prohibit intercourse across it, whether that intercourse be by railroad or otherwise.
Now, suppose that., the side track of an ordinarily commercial railroad is laid in the street, on the abutting owner’s side, up to the line of his fee, and there terminates, would he not have just as much right to object as if it were laid in front of his premises on the opposite side of the street? I think he would.
But supposing, on the other hand, that a railroad crossed the street at the same point, running close to, but not encroaching on, his fee in the street, would he have a right to object? Certainly not, unless his access to the street was completely cut off, and not merely interfered with. See Adams v. Chicago, B. & N. R. Co., 39 Minn. 288, and cases there cited. He would be in the same condition, and subject to the same annoyances, as any other man whose land adjoined that of his neighbors, which had been taken for railroad purposes. Neither does it make any difference whether the railroad crosses at right angles to the line of the street or in a slightly oblique direction. Natural obstacles and other causes often make it necessary to cross in a slightly oblique direction. The abutting owner has no greater rights in the street immediately in front of his fee therein than he has immediately by the side of his fee therein, and the railroad may take either or both in so crossing the street, if it does not encroach on that fee.
The sole and exclusive owner of one avenue of public traffic has no vested right that another shall not cross his. That his rights are prior is immaterial.
*343When a highway or a new railroad is laid out across the track of an old one, the damages for the cross easement to be awarded to the owner of such old railroad are not assessed on the same principles as are applied in favor of the owner of the fee. In determining the compensation to be paid for such cross easement it is generally held that the value of the land in the cross section covered by such cross easement, and the cost of restoring the_ crossing, are substantially all that should be considered. The damages to the rest of the track or right of way of the old railroad, whether immediately adjacent to such cross easement or more remote, are not considered; neither are the interruptions or inconveniences occasioned to the old company’s business, or any other element of collateral or consequential damage. Lewis, Em. Dorn. §§ 489, 491.
Then, if the right of the defendant to lay his private track across the street is to be measured by the right to lay the track of an ordinary commercial railroad in the same place, without paying damages to plaintiff, I think that defendant’s right must be sustained, notwithstanding the Adams Case and the Lamm Case.
But it seems to me, whether we look at it as a question of what are the rights of the public in the street as against abutting owners, or as a question of what are the rights derived through the public, or acquired in connection with it, of one abutting owner as against the other, the judgment of the court below should be sustained. The court below found that defendant is the owner of all the land or the fee of all the land over which the track passes, except the two or three feet of the corner of plaintiff’s fee in the street from which he orders the track removed. Then, what are the private rights of an abutting owner in his own fee in the street?
“By the location of a way over the land of any person the public have acquired an easement which the owner may not lawfully extinguish, or unreasonably interrupt; but the soil remains in the owner, although incumbered with a way. And every use to which the land ' may be applied, and all profits whjph may be derived from it consistently with the continuance of the easement, the owner can lawfully claim.” Perley v. Chandler, 6 Mass. 456.
This principle is elementary, and too well established to need the citation of authorities. The question to be particularly discussed is, what are the limits of the private uses to which the owner may *344apply it? The same case further states: “Upon these principles, there can be no doubt but that the owner of the land can sink a drain or any water course below the surface of his land, covered with a way so as not to deprive the public of their easement; and a common practice for the owners of water mills or of sites for water mills is to sink water courses for the use of their mills in their own land under highways, care being taken to cover the water courses sufficiently so that the highways remain safe and convenient for passengers.” Page 457.
“If a highway be located over a water course, either natural or artificial, the public cannot shut up these courses, but may make the road over them by the aid of bridges. But when a way has been located over private lands, if the owner should afterwards open a water course across the way, it will be his duty at his own expense to make and keep in repair a way over the water course for the convenience of the public.” Page 458.
The owner of land adjoining a highway may place building material on it for the purposes of erecting a building. Palmer v. Silverthorn, 32 Pa. St. 65.
It was held in Chamberlain v. Enfield, 43 N. H. 356, that in such a case a pile of lumber on the side of the highway, seventy five feet long, from six to eleven feet wide, and from four to six feet high, as testified to by different witnesses, was not necessarily unlawful. It is hardly necessary to multiply illustrations of such private uses of the street by the abutting owner.
It seems to me that the principle involved in these cases warrants the conclusion that this private right of access to and from the street, and across the street from one part of the abutting owner’s premises to the other, is not necessarily unlawful or necessarily a nuisance per se though carried on by means of a railroad track, cars, and steam engine. When such private right of access exists, the fact that it is exercised by means of improved appliances does not necessarily make it unlawful. As I have tried to show, the principal test of what is an' additional servitude on the street is not that the traffic is carried on by such improved appliances, but it is the volume of traffic collected and converged on the street, and that such traffic comes from territory which could not be tributary to such street by any system of ordinary higlrways, however laid out and improved. *345The principle can be used to illustrate this case. It appears that nothing is carried on this track but what would be ordinarily carried in wagons over the same route, for the same purposes, if the track was not there. Such private switch tracks are a very common means of access to mills, foundries, machine works, breweries, and other manufacturing establishments; and to hold that they cannot be laid across a street is a serious matter, and will leave the proprietors of such establishments without remedy, as it is generally held that no right of way can be condemned for such private purposes.
The right to use such improved appliances for private access does not depend upon any ordinance. It is a right which undoubtedly the city council can regulate and limit to a very considerable extent, but cannot create.
Neither do I question the fact that the circumstances may be such that maintaining and operating such a private track would be a nuisance. I simply claim that it is not a nuisance per se, and that the facts found in this case do not prove it to be a nuisance.
If it were maintained in a thickly settled or highly improved residence or retail portion of the city, it would be; but if in a wholesale or manufacturing district, it might not be. It would be a question of fact to be decided in each case.
In this case it does not appear what kind of a district this is. Nothing appears as to the character of the locality, except that defendant has buildings and improvements and a mill and brewery the width of one street and one hundred and thirty five feet from the rear of plaintiff’s lot, and that there is a dwelling house on plaintiff’s lot. It nowhere appears that there are any other buildings or improvements in the vicinity. Thus, for the purposes of this case, we must hold that there are no other improvements anywhere in the vicinity. True, it is found that “the operating of trains over said track somewhat depreciates the value of plaintiff’s property, and lessens the rental value thereof;” but that is not sufficient. 1 Wood, Nuis. (3d Ed.) § 2.
I think the judgment of the court below should be affirmed.
(Opinion published 57 N. W. Rep. 1054.)